FILED
                              NOT FOR PUBLICATION                            NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


CARLOS E. BENAVIDES,                             No. 13-73545

               Petitioner,                       Agency No. A094-147-798

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Carlos E. Benavides, a native and citizen of El Salvador, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) denial of his application for special rule cancellation of

removal under the Nicaraguan Adjustment and Central American Relief Act. Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

determinations regarding good moral character. Urzua Covarrubias v. Gonzales,

487 F.3d 742, 747 (9th Cir. 2007). We deny in part and dismiss in part the petition

for review.

      Substantial evidence supports the agency’s determination that Benavides

gave false testimony regarding his participation in Alcoholics Anonymous for the

purpose of obtaining a favorable exercise of discretion and is therefore statutorily

precluded from demonstrating good moral character under 8 U.S.C. § 1101(f)(6).

See Ramos v. INS, 246 F.3d 1264, 1266 (9th Cir. 2001). Benavides’s claim that the

agency failed to consider the cumulative effect of the testimony is not supported by

the record.

      The agency’s determination that Benavides did not timely recant is also

supported by substantial evidence, where Benavides failed to attempt to correct his

previous testimony until after he was confronted by the IJ and government counsel.

See Valadez-Munoz v. Holder, 623 F.3d 1304, 1310 (9th Cir. 2010) (where an

applicant made the retraction only after being confronted with evidence of his

misrepresentation, the applicant cannot take advantage of the timely recantation

doctrine). Contrary to Benavides’s contention, the BIA applied the correct

standard regarding recantation.


                                          2                                    13-73545
      We lack jurisdiction to consider Benavides’s contention that his admissions

should have been excluded because of the form of the questions asked by his prior

counsel. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“We lack

jurisdiction to review legal claims not presented in an alien’s administrative

proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                      13-73545